DAVIS, Justice.
This is a suit for workmen’s compensation insurance by Alaska Hayes, plaintiff-appellant, against defendant-appellee, Texas General Indemnity Company. Judgment was for defendant-appellee on a jury verdict, from which appellant has perfected his appeal, and brings forward one point of error which reads as follows:
“The trial court erred in admitting in evidence defendant’s Exhibits Nos. 1, 2, 3, 5 and 6, at the trial of this cause before the jury.”
Appellant argues that the court erred in admitting these instruments (photostatic copies of some proceedings before the Industrial Accident Board) into evidence because they were not properly authenticated. The exhibits are from two separate proceedings before the Industrial Accident Board in which appellant was claimant. At the time the exhibits were offered, they were contained in complete certified transcripts of all the proceedings before the Board in each of the two cases, but were removed therefrom by order of the court after the transcript-with the certificate of the Secretary of the Board thereto attached had been exhibited to the trial court for his inspection, which proceedings under the record of this case was proper. The exhibits were certified copies and admissible. Article 8307, Sec. 8, Vernon’s Ann.Civ.St., and authorities thereunder collated. The point is overruled.
The judgment of the trial court is affirmed.